Citation Nr: 1204514	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-00 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1965 to October 1969.  The Veteran is the recipient of the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim.

In May 2010, September 2010, and January 2011, the Board remanded this matter for further development

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, yet another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

In its January 2011 remand, the Board instructed the AMC to arrange for an appropriate physician to review the Veteran's VA claims folder and provide an opinion as to whether the Veteran's currently diagnosed neck disability was related to his military service.  The Board specifically requested that the examiner address whether the Veteran's neck disability was related to the May 1966 in-service accident in which he was hit in the left ear when loading a bomb, and also address all of the Veteran's contentions, including that he has had neck pain since that accident in service, and the evidence showing that he fell from a roof in August 2002 (during which he now contends did not involve injury to his neck) in reaching his/her conclusion.  

A February 2011 VA examination report was subsequently obtained, and the VA examiner opined that it was not likely that the Veteran's current neck disability was related to his in-service ear injury but more likely related to natural age progression.  In support of his opinion, the examiner cited to the lack of complaints related to the neck during service and in the record until a fall in 2002.  However, the Board notes that the VA examiner did not follow its remand instructions to address all of the Veteran's contentions, including that he has had neck pain since that accident in service.  In this regard, the Board observes that the while the service treatment records do not reflect complaints related to the Veteran's neck, the Veteran is competent to note what he has experienced, i.e. neck pain since that accident in service.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, the Board finds his statements regarding in-service neck pain are credible.

However, a medical opinion addressing whether the Veteran's complaints of neck pain dating to service are attributable to his in-service injury is required.  That is, while the Veteran is competent to report symptoms such as pain, he is not competent render a diagnosis as to a particular neck disability or to associate his subjective complaints of pain with a diagnosed disability.  Accordingly, the Board finds that another opinion must be obtained on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following actions:

1. Arrange for a physician with appropriate expertise to review the Veteran's VA claims folder and provide an opinion, with supporting rationale, as to whether the Veteran's currently diagnosed neck disability is at least as likely as not related to his military service.  

The examiner should specifically address whether the Veteran's neck disability is related to the May 1966 in-service accident in which he was hit in the left ear when loading a bomb.  The examiner should also address all of the Veteran's contentions, including that he has had neck pain since that accident in service, and the evidence showing that he fell from a roof in August 2002 (during which he now contends did not involve injury to his neck) in reaching his/her conclusion.

The examiner must also address the Veteran's other contentions, which include that the October 2010 VA examiner mistook his account of his in-service accident which occurred when he was loading a bomb not unloading it as noted in the examination report.  The Veteran also indicated that he told the examiner that he could not lift his first child who was born in 1973 from her crib and at that time he was told by a doctor that he had done some sort of damage the left side of his neck.  He also stated that since his injury in service, he suffered recurrent headaches and frequent neck pain.  The Veteran further stated that that he told the examiner that the incident involving a ladder did not result in his injuring his neck

The claims folder and a copy of this Remand must be provided to the physician who must indicate on the examination report that such was reviewed in conjunction with rendering the report.  

If the reviewing physician finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.  A report should be prepared and associated with the Veteran's VA claims folder.

2. After undertaking any additional development deemed necessary and ensuring that the VA examination report obtained as a result of this remand complies with the instructions set forth herein, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


